Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This is a first action on the merits (FAOM) to this instant application filed 01 April 2020 in which claims 1-6, 8-11, 13, 15, 16 and 18-24 are pending. Claim 1 is independent. Claims 2-6, 8-11, 13, 15, 16 and 18-24 are dependent.

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Claim Objection
Claim 3 is objected to because of the following informalities:  the word “one” at the end of the claim should be deleted.  Appropriate correction is required.


Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aptaker (WO-2006/061618).
Aptaker is a reference of the record cited by the Applicant.
Claim No.
Claim feature
Prior art
Aptaker (WO 2006/061618)

1
A sensor for a nuclear magnetic resonance device for determining at least one material property of a material sample arranged in a useful volume 
comprising:



a magnetic field generation apparatus having a planar magnet arrangement configured to generate a static magnetic field in the useful volume, wherein the planar magnet arrangement has a plurality of magnetic poles on a front side facing the useful volume, and wherein the magnetic poles are arranged adjacently to each other along a first extension direction of the planar magnet arrangement with a respectively alternating orientation; and











a measuring apparatus configured to measure a signal based on the nuclear magnetic resonance of the material sample arranged in the useful volume, the measuring apparatus including an electrical coil having at least one winding configured to generate an alternating magnetic field in the useful volume wherein the at least one winding  is arranged between two directly 






Aptaker disclose a magnetic field generation apparatus (magnets 302, 303, & 304, cf. Fig. 3-5, the magnets 302, 303, & 304 are arranged in a planar arrangement).
The magnets 302, 303, & 304 in Aptaker generate static field as claimed.

The magnets 302, 303 & 304 face the useful volume (”sample site”) as claimed. 
Aptaker discloses magnetic poles (magnets 302, 303 and 304 have poles (N –S) as claimed, cf. Fig. 4). The different poles N-S are arranged adjacent to one another as claimed.
The claimed first extension direction can be equated to a direction parallel to z-axis as shown in Fig. 2a in Aptker.

Aptaker discloses a measuring apparatus (probe coils 306, 307, cf. Fig. 3-5) that measures an NMR signal as claimed.

The probe coils 306, 307 in Aptaker generate alternating magnetic field (i.e. RF field, RF field also known as B1 field in the NMR technology).

1 and Bo field should be substantially orthogonal to each other which satisfies the requirement of magnetic field of the coil to be substantially orthogonal to the static field stated in the claim feature.

Aptaker meets claim 1 fully. 


The sensor as claimed in claim 1, wherein:
the planar magnet arrangement  comprises a plurality of magnet segments, which are arranged adjacently to one another and which respectively have directions of magnetization which are oriented orthogonally to a second extension direction of the planar magnet arrangement orthogonal to the first extension direction; and

each magnet segment of the plurality of magnet segments which is arranged directly adjacently to another one of the plurality of magnet segments
along the first extension direction of the planar magnet arrangement has a direction of magnetization which is rotated relative to the other one of the plurality of magnet segments, such that the static magnetic field is generated predominantly on the front side of the planar magnet arrangement compared to a reverse side  of the planar magnet arrangement. 

The claimed second extension direction can be equated to a direction parallel to x-axis in Aptaker, cf. Fig. 2a.






See Figs. 2a, 2b, etc. in Aptaker each of these figures satisfies the direction of magnetization required in this claim feature.


Claim 2 is fully met by Aptaker.
3
The sensor  as claimed in claim 1, wherein
along the first extension direction  of the planar magnet arrangement each magnet segment of the plurality of magnet segments which is arranged directly adjacently to another one of the plurality of magnet segments has a direction of magnetization which is rotated 45° in relation to the other one of the plurality of magnet segments.

See Fig. 2b in Aptaker.
4
The sensor as claimed in claim 1, wherein the electrical coil is further configured to measure a signal which is based on the nuclear magnetic resonance of the material sample which is arranged in the useful volume.

Aptaker measures NMR signal from the “sample” material placed in the “sample site” using the coil (probe coils 306, 307).

5
The sensor as claimed in claim 1, wherein the electrical coil is arranged on the front side of the planar magnet arrangement.

Aptaker meets the claim (claim 5) when probe coils 306, 307 are shown to be placed on the front side (i.e. the probe coils are placed between sample and the planar magnet).


The sensor as claimed in one of the preceding claims claim 1,  wherein:

four magnetic poles having respectively alternating orientations are configured on the front side of the planar magnet arrangement; and

the electrical coil of the measuring apparatus comprises three adjacently arranged windings  each of the three adjacently arranged windings
having a respective magnetic pole arranged between two directly adjacent magnetic poles of the planar magnet arrangement. 
Aptaker meets the claim when it discloses in an exemplary embodiment in Fig. 3 where two electrical coils 306, 307 and three  magnet poles are shown and one electrical coil 306 spanning over two magnet poles 302 and 303 and further, in other embodiments more than three magnet poles are disclosed. Therefore, the structure as claimed in claim 8 can be found in Aptaker. 






Rejection under 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aptaker (WO-2006/061618) in view of Krapf (US-2017/0176549-A1).

As to claim 20, Aptaker discloses an NMR device comprising a sensor as claimed in claim 1. 

Even though Aptaker lacks the description of measuring a particular property at different layers, such things are known in the prior art. For example, Krapf (US-2017/0176549-A1) discloses a one sided access NMR device (10) comprising permanent magnets and a coil that measures a property of material at different depths. In particular, Krapf describes depth profiling hydrocarbon content, bonding states of chemical compounds, moisture/humidy etc. in a sample (constituent 42 of a human or animal body, cf. ¶¶ [32] –[37]). 
Since humidity inside the workpiece at different depths can enable the user to determine state of the constituent 42, it would have been obvious to a person having ordinary skill in the art at the time of filing the claim (claim 20) to modify Aptaker to include a feature enabling measuring a property each of different layers of the sample as taught by Krapf.
As to claim 21, Aptaker in view of Krapf discloses an NMR device according to claim 20 and Hoffmann further discloses a lifting device (Hoffmann describes how a distance between the workpiece and the NMR device 10 can be changed, cf. ¶ [0110]).

Allowable Subject Matter
Claims 6, 9-11, 13, 15-16, 18-19 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


As to claim 6, the claim would be allowable if written in independent form because the prior art of the record fails to disclose an electrical coil to include a structured electrically conductive layer and in the conducting layer to include a shim coil as detailed in the claim (claim 6). The claim is patentable over the applied prior art reference Aptaker. There is no other reference found that teaches a shim coil on a B1  coil layer for a one sided access NMR sensor that would render the claim (claim 6) obvious. 

As to claim 9, the claim would be allowable if written in independent form because the prior art of the record fails to disclose a multiresonant coil. Applied prior art reference Aptaker does not mention anything about multiresonant coil. Even though mutiresonant coils are found in the NMR art where NMR image data is simultaneously acquired from more than one slice of the specimen it is not found for one sided access NMR sensor.

As to claim 10, the claim would be allowable if written in independent form because the prior art of the record fails to disclose an inner shield structure of an electrically conductive material having a high magnetic permeability arranged between the electrical coil and the planar magnet arrangement as detailed in the claim (claim 10). Aptaker suggest a non-ferromagnetic (i.e. meaning non-magnetic) shield plate between the coil and the magnet arrangement.  Aptaker fails to meet instant claim 10. 

As to claim 11, the claim would be allowable if written in independent form because the prior art of the record fails to disclose an outer shield structure. Aptaker lacks such a feature completely. 
As to claim 13, the claim would be allowable if written in independent form because the prior art of the record fails to disclose a carrier plate with all claimed features. 
As to claim 15, the claim depend from claim 13 and claim 15 would be allowable when/if claim 13 is written in independent form.

As to claim 16, the claim would be allowable if written in independent form because the prior art of the record fails to disclose a first plurality of magnets in an edge region with higher magnetic field strength as detailed in the claim (claim 16) with all other features.

As to claim 18, the claim would be allowed when claim 16 is written in independent form.



As to claims 22-24, the claim would be allowable if written in independent form because the prior art of the record fails to disclose a first and a second actuator parts or a plurality of actuators.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852